          Case 1:20-cv-01173-PB Document 1-2 Filed 12/10/20 Page 1 of 1




PSD
BOSTON NEW YORK
www.psdfirm.com
POLLACK SOLOMON DUFFY LLP
101 Huntington Avenue . Suite 530 . Boston, MA 02199
(617) 439-9800


                                                        December 10, 2020

Via Email and First-Class Mail

Amy St. Pierre
3 Bradley Lane
North Hampton, NH 03862
amy.stpierre25@gmail.com

        Re:       St. Pierre v. Griffin; Notice of Removal

Ms. St. Pierre:

        I represent Mr. Stephen J. Griffin.

       Please take notice that the lawsuit captioned Amy St. Pierre v. Stephen J. Griffin., Docket
No. 218-2020-CV-01230 has been removed to the United States District Court for the District of
New Hampshire, Civil Action No. 20-CV-1173.

        I understand that you are proceeding pro se. A copy of the removal papers and the notice
filed with the Rockingham County Superior Court are enclosed herewith.

                                                       Sincerely,


                                                       Phillip Rakhunov
